Per Curiam.
After a jury trial the defendant was convicted of breaking and entering an occupied dwelling house with intent to commit larceny. MCLA § 750.110 (Stat Ann 1971 Cum Supp § 28.305). The defendant was sentenced to a term of not less than 10 nor more than 15 years and he appeals.
The defendant’s first contention is that the evidence failed to establish his guilt beyond a reasonable doubt. There is evidence in the record which, if believed, will support a verdict of guilty beyond a reasonable doubt. Therefore we will not reverse. People v. Williams (1962), 368 Mich 494.
Defendant’s second contention is that the trial court improperly considered unreliable and unsubstantiated reports in determining the length of his sentence. This contention is not supported by the record. The sentence is within the statutory maximum and will not be disturbed on appeal. People v. Vandenboss (1970), 25 Mich App 702.
Affirmed.